Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks in the paragraph bridging pages 6-7 of the reply, Examiner respectfully disagrees.  Regarding the sentence, “Again, as detailed...”, note that in paragraph 85, Barrilado discloses the calibration controller placing the transducer-including devices in a first orientation in a predefined sequence of orientations, and that this is detected in paragraph 89.  Regarding “Although Kempinski...”, Kempinski was not relied on for this limitation.
Regarding the paragraph, “Moreover...”, on page 7 of the reply, Examiner respectfully disagrees.  The reasoning in the first 3 sentences is unpersuasive, because the feature incorporated from Kempinski was merely that input from a sensor is used to trigger the sensor's own calibration process.  This combination is not prevented by the fact that Barrilado's sensor would not be able to sense the calibration signal or pattern of Kempinski.  Regarding the remainder of the paragraph, starting at “Additionally...”, Barrilado already includes a monitoring function (see paragraph 85).  And, as noted above, the feature incorporated from Kempinski was that input from a sensor is used to trigger the sensor's own calibration process, not the specific calibration pattern or signal of Kempinski.
Regarding the last paragraph on page 7 of the reply, Examiner respectfully disagrees.  The sensor's monitoring for the automated calibration pattern, and the imparting of the automated calibration pattern to the sensor are disclosed in paragraphs 85 and 89.  Lastly, Kempinski was not relied on to meet any claimed automation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852